



GARTNER, INC.
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT


Gartner, Inc. (the “Company”) hereby grants you (or the “Grantee”) the number of
performance stock units indicated in the notice of grant (a “PSU” or the “PSUs”)
under the Company’s 2014 Long-Term Incentive Plan, as amended from time to time
(the “Plan”) (this type of Award is referred to as Performance Shares under the
Plan). The date of this Agreement is February 6, 2019 (the “Grant Date”).
Subject to the provisions of Appendix A, Appendix B (each attached hereto) and
of the Plan, the principal features of this PSU grant are as follows:
Target Number of PSUs: As provided in the notice of grant, subject to adjustment
as provided under Performance Adjustment below.


Performance Adjustment: The performance conditions and performance goals
applicable to the PSUs are as set forth in Appendix B.


Vesting Schedule:


Twenty-five percent (25%) of the PSUs eligible to vest (if any, as determined as
set forth on Appendix B) shall vest on each of the first four anniversaries of
the date hereof, or February 6, 2020, 2021, 2022 and 2023, subject to Grantee’s
Continued Service through each such date.


APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE STOCK UNITS
1.Grant of PSUs. The Company hereby grants to the Grantee under the Plan, as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, the number of
Performance Stock Units (“PSUs”) indicated in the notice of grant, subject to
all of the terms and conditions in this Agreement and the Plan. This type of
Award is referred to as “Performance Shares” under the Plan.
2.    Company’s Obligation to Pay. Each PSU has a value equal to the Fair Market
Value of a Share on the date of grant. Unless and until the PSUs have vested in
the manner set forth in Paragraphs 3 or 4, the Grantee will have no right to
payment of such PSUs. Prior to actual payment of any vested PSUs, such PSUs will
represent an unfunded and unsecured obligation of the Company. Payment of any
vested PSUs will be made in Shares only. In no event will the Grantee be
permitted, directly or indirectly, to specify the taxable year of the payment of
any PSUs payable under the Agreement.
3.    Vesting Schedule.


(a)
General Rule. Except as otherwise provided in this Agreement, the PSUs awarded
by this Agreement are scheduled to vest in accordance with the vesting schedule
set forth in the notice of grant. PSUs scheduled to vest on a particular date
will vest only if the Grantee remains in Continued Service (as defined below)
through such date. Subject to the following subsections of this Paragraph 3,
should the Grantee’s Continued Service end at any time (the “Termination Date”)
while the PSUs remain outstanding, any unvested PSUs will be immediately
cancelled.

(b)
Termination of Continued Service due to Death or Disability. If the Grantee’s
termination of Continued Service is due to the Grantee’s death or Disability,
the unvested portion of the PSUs shall vest in full on the Termination Date. For
the avoidance of doubt, if a Grantee’s Continued Service terminates due to his
or her death or Disability and the Grantee is eligible for a Retirement in
accordance with the requirements set forth in Paragraph 28 of this Agreement,
such termination of Continued Service shall be governed by this Paragraph 3(b)
and shall not be treated as a Retirement.



(c)
Termination of Continued Service due to Retirement-Eligible Voluntary
Resignation During the Year of Grant. If termination of Continued Service is due
to a voluntary resignation and the Grantee is eligible for a Retirement in
accordance with the requirements set forth in Paragraph 28 of this Agreement,
occurring during the calendar year in which the grant was made, the unvested
portion of the PSUs shall continue to vest after the Termination Date as set
forth in the notice of grant, despite the termination of Continued Service;
provided, that (i) the number of PSUs that will continue to vest will be limited
as set forth in Paragraph 3(e) below depending on the Grantee’s age at
Retirement, and (ii) the target number of PSUs so granted will be reduced to
equal the percentage of days in that year in which the Grantee was in Continued
Service (i.e., for the avoidance of doubt, the target number of PSUs will equal
the number specified in the notice of grant, multiplied by the number of days
from January 1 for which the Grantee was in Continued Service, divided by 365).

(d)
Termination of Continued Service due to Retirement-Eligible Voluntary
Resignation After the Year of Grant or Retirement-Eligible Termination without
Cause. If the Grantee is eligible for a Retirement in accordance with the
requirements set forth in Paragraph 28 of this Agreement and his or her
termination of Continued Service is due to (i) a voluntary resignation occurring
any time after the calendar year in which the grant was made, or (ii) an
involuntary termination without Cause, other than pursuant to a Qualifying
Termination (which treatment is governed exclusively by Paragraph 3(f)), the
unvested portion of the PSUs shall continue to vest after the Termination Date
as set forth in the notice of grant, despite the termination of Continued
Service; provided, that the number of PSUs that will continue to vest will be
limited as set forth in Paragraph 3(e) below depending on the Grantee’s age at
Retirement.



(e)
Number of PSUs Subject to Continued Vesting Upon Retirement. If the Grantee’s
Continued Service terminates due to a Retirement in accordance with the
requirements set forth in Paragraph 28 of this Agreement and:

(i)
The Grantee is less than age 60 on the Termination Date, the unvested portion of
the PSUs that would have vested by its terms within the twelve (12) months from
the Termination Date shall continue to vest as set forth in the notice of grant,
despite the termination of Continued Service;

(ii)
The Grantee is age 60 (but less than age 61) on the Termination Date, the
unvested portion of the PSUs that would have vested by its terms within the
twenty-four (24) months from the Termination Date shall continue to vest as set
forth in the notice of grant, despite the termination of Continued Service;

(iii)
The Grantee is age 61 (but less than age 62) on the Termination Date, the
unvested portion of the PSUs that would have vested by its terms within the
thirty-six (36) months from the Termination Date shall continue to vest as set
forth in the notice of grant, despite the termination of Continued Service; and

(iv)
The Grantee is age 62 or older on the Termination Date, the entire unvested
portion of the PSUs shall continue to vest after the Termination Date as set
forth in the notice of grant, despite the termination of Continued Service.

(f)
Qualifying Termination following a Change of Control. Unless the Grantee’s
employment, severance or other written agreement with the Company provides more
favorable treatment, in the event that the Grantee’s Continued Service is
involuntarily terminated without Cause (including as a result of the elimination
of his or her position) during the twelve (12) months following a Change of
Control (“Qualifying Termination”), the unvested portion of the PSUs shall vest
on the Termination Date, with the performance goals hereunder being deemed
achieved at one-hundred percent (100%) of the target level of performance. For
the avoidance of doubt, (i) to the extent that the Grantee is eligible for a
Retirement in accordance with the requirements set forth in Paragraph 28 of this
Agreement and he or she experiences a Qualifying Termination, the vesting
provisions set forth in this Paragraph 3(f) (not Paragraph 3(d)) shall control,
and (ii) Section 13.10 of the Plan does not apply to the PSUs granted hereunder.

(g)
Other Conditions. Notwithstanding anything herein to the contrary, (i) the
vesting terms set forth in this Paragraph 3 are contingent upon the Grantee
being in full compliance with all the terms of this Agreement at the time of
vesting, and (ii) in the case of PSUs as to which the Performance Adjustment
referred to in the notice of grant has not been made at the Termination Date,
the PSUs that will be deemed vested on the Termination Date or otherwise
pursuant to this Paragraph 3 shall be determined, and shall vest, when such
Performance Adjustment has occurred.

4.    Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the PSUs at
any time, subject to the terms of the Plan. If so accelerated, such PSUs will be
considered as having vested as of the date specified by the Committee. If the
Committee, in its discretion, accelerates the vesting of the balance, or some
lesser portion of the balance, of the PSUs and the PSUs are “deferred
compensation” within the meaning of Section 409A, the payment of such
accelerated PSUs nevertheless shall be made at the same time or times as if such
PSUs had vested in accordance with the vesting schedule set forth in the notice
of grant (whether or not the Grantee remains in Continued Service through such
date(s)). The immediately preceding sentence may be superseded in a future
agreement or amendment to this Award Agreement only by direct and specific
reference to the sentence. Notwithstanding the foregoing, if such PSUs that are
“deferred compensation” within the meaning of Section 409A are accelerated in
connection with the Grantee’s termination of Continued Service (other than due
to death), the PSUs that vest on account of the Grantee’s termination of
Continued Service will not be considered due or payable until the Grantee has a
“separation from service” within the meaning of Section 409A. In addition, if
the Grantee is a “specified employee” within the meaning of Section 409A at the
time of the Grantee’s separation from service, then any such accelerated PSUs
otherwise payable within the six (6) month period following the Grantee’s
separation from service instead will be paid on the date that is six (6) months
and one (1) day following the date of the Grantee’s separation from service,
unless the Grantee dies following his or her separation from service, in which
case, the accelerated PSUs will be paid to the Grantee’s estate as soon as
practicable following his or her death, subject to Paragraph 8. Thereafter, such
PSUs shall continue to be paid in accordance with the vesting schedule set forth
on the first page of this Agreement. Each payment payable to a U.S. taxpayer
under this Agreement is intended to constitute a separate payment for purposes
of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this Agreement,
“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and any final Treasury Regulations and other Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
5.    Payment after Vesting. Any PSUs that vest in accordance with Paragraph 4
will be released to the Grantee (or in the event of the Grantee’s death, to his
or her estate) in Shares as soon as practicable following the date of vesting,
subject to Paragraph 8, but in no event later than the applicable two and
one-half (2-½) month period of the “short-term deferral” rule set forth in the
Section 1.409A-1(b)(4) of the Treasury Regulations issued under Section 409A.
Notwithstanding the foregoing, if the PSUs are “deferred compensation” within
the meaning of Section 409A, the vested PSUs will be released to the Grantee (or
in the event of the Grantee’s death, to his or her estate) in Shares as soon as
practicable following the date of vesting, subject to Paragraph 8, but in no
event later than the end of the calendar year that includes the date of vesting
or, if later, the fifteen (15th) day of the third (3rd) calendar month following
the date of vesting (provided that the Grantee will not be permitted, directly
or indirectly, to designate the taxable year of the payment). Further, if some
or all of the PSUs that are “deferred compensation” within the meaning of
Section 409A vest on account of the Grantee’s termination of Continued Service
(other than due to death) in accordance with Paragraph 3, the PSUs that vest on
account of the Grantee’s termination of Continued Service will not be considered
due or payable until the Grantee has a “separation from service” within the
meaning of Section 409A. In addition, if the Grantee is a “specified employee”
within the meaning of Section 409A at the time of the Grantee’s separation from
service (other than due to death), then any accelerated PSUs will be paid to the
Grantee no earlier than six (6) months and one (1) day following the date of the
Grantee’s separation from service unless the Grantee dies following his or her
separation from service, in which case, the PSUs will be paid to the Grantee’s
estate as soon as practicable following his or her death, subject to
Paragraph 8. Any PSUs that vest in accordance with Paragraph 4 will be paid to
the Grantee (or in the event of the Grantee’s death, to his or her estate) in
Shares in accordance with the provision of such paragraph, subject to
Paragraph 8.
6.    Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the PSUs that have not vested pursuant to Paragraphs 3 or 4 at the
time the Grantee ceases to be in Continued Service will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company. The Grantee shall not be entitled to a refund of any of the price paid
for the PSUs forfeited to the Company pursuant to this Paragraph 6.
7.    Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate (or such other person to whom
the PSUs are transferred pursuant to the Grantee’s will or in accordance with
the laws of descent and distribution). Any such transferee must furnish the
Company (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of these
PSUs and compliance with any laws or regulations pertaining to such transfer,
and (c) written acceptance of the terms and conditions of this Performance Stock
Unit grant as set forth in this Agreement.
8.    Withholding of Taxes. When the Shares are issued as payment for vested
PSUs, the Grantee will recognize immediate U.S. taxable income if the Grantee is
a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the Grantee may be
subject to applicable taxes in his or her jurisdiction. The Company (or the
employing parent of the Company or Subsidiary) will withhold a portion of the
Shares otherwise issuable in payment for vested PSUs that have an aggregate
market value sufficient to pay the federal, state and local income, employment
and any other applicable taxes required to be withheld by the Company (or the
employing parent of the Company or Subsidiary) with respect to the Shares, not
to exceed the amount determined by using the maximum federal, state or local
marginal income tax rates applicable to the Grantee or the Company, as
applicable, with respect to the Shares on the date that the amount of tax to be
withheld or remitted is to be determined. No fractional Shares will be withheld
or issued pursuant to the grant of PSUs and the issuance of Shares thereunder.
The Company (or the employing parent of the Company or Subsidiary) may instead,
in its discretion, withhold an amount necessary to pay the applicable taxes from
the Grantee’s paycheck, with no withholding of Shares. In the event the
withholding requirements are not satisfied through the withholding of Shares
(or, through the Grantee’s paycheck, as indicated above), no payment will be
made to the Grantee (or his or her estate) for PSUs unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Grantee with respect to the payment of any income and other taxes which the
Company determines must be withheld or collected with respect to such PSUs. By
accepting this Award, the Grantee expressly consents to the withholding of
Shares and to any cash or Share withholding as provided for in this Paragraph 8.
All income and other taxes related to the Performance Stock Unit award and any
Shares delivered in payment thereof are the sole responsibility of the Grantee.
In no event will the Company reimburse the Grantee for any taxes or other costs
that may be imposed on the Grantee as result of Section 409A.
9.    Rights as Stockholder. Neither the Grantee nor any person claiming under
or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). Notwithstanding any contrary
provisions of this Agreement, any quarterly or other regular, periodic dividends
or distributions (as determined by the Company) paid on Shares will accrue with
respect to (i) unvested PSUs and (ii) PSUs that are vested but unpaid, and no
such dividends or other distributions will be paid on PSUs nor PSUs that are
vested but unpaid pursuant to Paragraph 4, and in each case will be subject to
the same forfeiture provisions (if any), and be paid out at the same time or
time(s), as the underlying PSUs on which such dividends or other distributions
have accrued. After such issuance, recordation and delivery, the Grantee will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
10.    No Effect on Employment or Service. The Grantee’s employment with the
Company and any parent of the Company or Subsidiary is on an at-will basis only,
subject to the provisions of applicable law. Accordingly, subject to any
written, express employment contract with the Grantee, nothing in this Agreement
or the Plan shall confer upon the Grantee any right to continue to be employed
by the Company or any parent of the Company or Subsidiary or shall interfere
with or restrict in any way the rights of the Company or the employing parent of
the Company or Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
good cause. Such reservation of rights can be modified only in an express
written contract executed by a duly authorized officer of the Company or the
parent of the Company or Subsidiary employing the Grantee.
11.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.


12.    Grant is Not Transferable. Except to the limited extent provided in
Paragraph 7 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void. Notwithstanding the
preceding, the Grantee may transfer (not for consideration and for bona fide
estate planning purposes) the Performance Stock Units awarded under this
Agreement to a revocable estate planning trust that is established solely for
the benefit of Grantee and his or her immediate family. Any such transfer will
be permitted only if it is in compliance with such rules and procedures as the
Company may establish from time to time. Among other things, Grantee must
acknowledge and agree that (a) for U.S. income tax purposes, all taxable income
from the Performance Stock Units will be reported to Grantee alone, (b) if
Grantee proposes to change the nature or character of the transferee trust,
Grantee first must inform the Company and the Company may require that the
Performance Stock Units be transferred back to Grantee alone, and (c) no
additional other or further transfers of the Performance Stock Units will be
permitted under any circumstance.


13.    Non-Competition. (a)(i) “Competitive Acts” shall mean: (A) the
development, production, marketing or selling of (or assisting others to
develop, produce, market or sell): (x) syndicated research that competes with
the Company or its Subsidiaries; or (y) a product or service which is
competitive with the existing or planned products or services of the Company
with which Grantee was involved in or managed at any time during the last
twenty-four (24) months of the Grantee’s Continued Service; and (B) the direct
or indirect provision of services to, or solicitation of, the Company’s clients
or known prospects with whom Grantee had contact, managed, or became aware of as
a result of being employed by the Company, for the purposes of developing,
producing, marketing or selling such competitive products or services.


(ii)    Grantee understands and agrees that the Company’s business is global in
nature and that its clients are located throughout the world; therefore, a
territorial limitation on the non-competition covenants set forth in Paragraph
13 would not allow the Company to adequately protect its legitimate business
interests, and the absence of such a limitation is entirely reasonable under
these circumstances. In addition, Grantee agrees that the provisions of this
Paragraph 14 are reasonable to protect and preserve the Company’s legitimate
business interests, including the protection of the Company’s Confidential
Information (as defined below) and the Company’s substantial investment made to
develop and retain its Confidential Information, client base, accounts and
related goodwill.


(iii)    The Company may, in its sole discretion, waive any portion of the
Grantee’s obligations contained in Paragraph 13. No such waiver shall be valid
unless directly provided to Grantee, in writing, by the Company’s General
Counsel or his/her designee.


(b)    Grantee agrees that, for a period of two (2) years following the
termination of his or her Continued Service for any reason whatsoever (the
“Restricted Period”), the Grantee will not, on his or her own behalf or on
behalf of any other person or entity (whether as a consultant, analyst, sales
person, independent contractor, independent business venturer, partner, member,
employee or otherwise), directly or indirectly: (i) engage in any Competitive
Acts; and/or (ii) entice, encourage, cause or invite any of the Company’s
clients, known prospects, and vendors to discontinue, diminish, or otherwise
adversely modify the business done with the Company, or otherwise interfere with
the relationship between the Company and its clients, known prospects, and
vendors.


(c)    Grantee agrees that, in addition to any and all other remedies available
to the Company (at law, in equity, or as otherwise set forth in this Agreement),
the Company shall be entitled to liquidated damages for any violation of
Paragraph 13 in an amount equal to: (i) the final twelve (12) months’ salary,
commissions, and bonus paid to the Grantee; and (ii) an additional amount equal
to the aggregate dollar value of shares underlying any stock appreciation
rights, performance stock units, and/or restricted stock units that vested (or,
in the case of stock appreciation rights, vested and Grantee exercised) at any
time during the twelve (12) months prior to the Grantee’s termination of
Continued Service. The dollar value of each such share shall be equal to the
closing price of Gartner stock on the date of grant of the applicable stock
appreciation right, performance stock unit or restricted stock unit. Grantee
agrees that the liquidated damages set forth herein are a reasonable
approximation of the damages experienced by the Company for a violation of
Paragraph 13, and are not to be deemed a penalty of any kind.


(d)    Grantee acknowledges that the time, geographic and scope limitations of
the non-competition obligation set forth herein are fair and reasonable in all
respects, and that Grantee will not be precluded from gainful employment if
obligated to comply with the provisions hereof. To the extent a court of
appropriate jurisdiction finds the duration and/or geographic scope of the
non-competition or non-solicitation restrictions to be unenforceable under
applicable law, then it is the intention of the parties that such restriction be
enforced to the fullest extent which the court deems reasonable. In the event of
Grantee’s breach or violation of this Paragraph 13, or good faith allegation by
the Company of such breach or violation, the Restricted Period set forth in this
Paragraph 13 shall be tolled until such breach or violation, or allegation
thereof, has been duly cured or resolved.


(e)    During the Restricted Period set forth above, the Grantee will notify (in
writing and not less than 72 hours in advance) the Company’s General Counsel if
he or she intends to become an employee or other service provider of any entity
other than the Company (for example, but not by way of limitation, as an
employee, consultant, analyst, sales person, independent contractor, agent,
independent business venturer, partner or member).
14.    Non‑Solicitation and No‑Hire. The Grantee further agrees that, during the
Restricted Period, the Grantee will not, directly or indirectly solicit, entice,
or recruit employees of the Company to leave its employ, or offer or cause to be
offered employment to any person who was employed by the Company at any time
during the twelve (12) months prior to the termination of Grantee’s Continued
Service. General mass solicitations of employment that are not directed at the
Company or any employee(s) of the Company shall not be prohibited by this
Paragraph 14. For purposes of this Paragraph 14 (and the preceding Paragraph 13,
the “Company” shall include the Company and its Subsidiaries).
15.    Successors and Assigns. The Company may assign any of its rights under
the Agreement to single or multiple assignees, and this Agreement shall inure to
the benefit of the successors and assigns of the Company. The rights and
obligations of the Grantee under this Agreement may be assigned only with the
prior written consent of the Company.
16.    Restrictions on Sale of Securities. The Shares issued as payment for
vested PSUs awarded under this Agreement will be registered under the federal
securities laws and will be freely tradable upon receipt. However, the Grantee’s
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.
17.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
18.    Conditions for Issuance of Stock. The shares of stock deliverable to the
Grantee may be either previously authorized but unissued shares or issued shares
which have been reacquired by the Company. The Company shall not be required to
transfer on its books or list in street name with a brokerage company or
otherwise issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the PSUs as the
Committee may establish from time to time for reasons of administrative
convenience.
19.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.
20.    Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PSUs have vested). All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other persons, and shall be given
the maximum deference permitted by law. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
21.    Electronic Delivery and Acceptance. The Company, in its sole discretion,
may decide to deliver any documents related to Performance Stock Units awarded
under the Plan or future Performance Stock Units that may be awarded under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on‑line
or electronic system established and maintained by the Company or another third
party designated by the Company.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
23.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
24.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. The Grantee expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.
25.    Modifications to the Agreement; Clawback. The Plan and this Agreement
together the entire understanding of the parties on the subjects covered. The
Grantee expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Agreement or the Plan can be made only
in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Agreement,
the Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of Shares pursuant to this award of PSUs, provided
that such revision would not materially reduce the economic benefits provided or
intended to be provided under this Agreement. Additionally, this Agreement and
the award made hereunder shall be subject to any clawback policy which the
Company may adopt from time to time as required by law or otherwise.
26.    Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has received an award under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
27.    Governing Law. This Agreement and the grant of PSUs shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
regard to its conflicts of law provisions; provided that, notwithstanding the
foregoing, Sections 13 and 14 of this Agreement shall be governed by the laws of
the State of Connecticut, without regard to its conflicts of law provisions.
28.    Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:
“Confidential Information” means all information related to the operation of the
Company's business and knowledge of the Company's assets, including, but not
limited to, (i) financial information, (ii) products, (iii) product and services
costs, prices, profits and sales, (iv) forecasts, (v) computer programs, (vi)
data bases (and the documentation and information contained therein), (vii)
computer access codes and similar information, (viii) software ideas, (ix)
know-how, technologies, concepts and designs, (x) research projects and all
information connected with research and development efforts, (xi) records, (xii)
business relationships, methods and recommendations, (xiii) client lists
(including identities of clients and prospective clients, identities of
individual contracts at business entities which are clients or prospective
clients, client spending, preferences, business or habits), (xiv) subscription
or consultant termination dates, (xv) personnel files, (xvi) competitive
analyses, (xvii) other confidential or proprietary information or trade secrets
that have not been made available to the general public by the Company's senior
management, and (xviii) non-public information provided to the Company by its
clients, and other tangible or intangible assets and other information obtained
by the Grantee in the course of his or her employment with the Company.
“Continued Service” means that the Grantee’s employment relationship is not
interrupted or terminated by the Grantee, the Company, or any parent or
Subsidiary of the Company. The Grantee’s employment relationship will not be
considered interrupted in the case of: (i) any leave of absence approved in
accordance with the Company’s written personnel policies, including sick leave,
family leave, military leave, or any other personal leave; or (ii) transfers
between locations of the Company or between the Company and any parent,
Subsidiary or successor; provided, however, that, unless otherwise provided in
the Company’s written personnel policies, in this Agreement or under applicable
laws, rules or regulations, or unless the Committee has otherwise expressly
provided for different treatment with respect to this Agreement, (x) no such
leave may exceed ninety (90) days, and (y) any vesting shall cease on the
ninety-first (91st) consecutive date of any leave of absence during which the
Grantee’s employment relationship is deemed to continue and will not recommence
until such date, if any, upon which the Grantee resumes service with the
Company, its parent, Subsidiary or successor. If the Grantee resumes such
service in accordance with the terms of the Company’s military leave policy,
upon resumption of service, the Grantee will be given vesting credit for the
full duration of the Grantee’s leave of absence. Continuous employment will be
deemed interrupted and terminated for the Grantee if the Grantee’s weekly work
hours change from full time to part time. Part-time status for the purpose of
vesting continuation will be determined in accordance with policies adopted by
the Company from time to time, which policies, if any, shall supersede the
determination of part-time status set forth in the Company’s posted “employee
status definitions”.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.


“Retirement” means termination of the Grantee’s employment in accordance with
the Company’s retirement policies, as in effect from time to time, if on the
date of such termination, (i) the Grantee is at least 55 years old, (ii) his or
her Continued Service has extended for at least five (5) years, and (iii) the
combination of the Grantee’s age and years of Continued Service total at least
65. Partial years will be counted solely to determine whether the Grantee
satisfies the total of 65 or more, but will not be rounded.
By way of illustration, if a Grantee terminates his or her employment in
accordance with the Company’s retirement policies when he or she is (i) 58 years
and eight months old, after (ii) six years and five months of Continued Service,
(iii) the Grantee’s total would be 65 (65 years and one month). Because the
Grantee in this example would meet the age requirement (55+) and the years of
Continued Service requirement (5+), and his or her total is 65, the Grantee’s
termination would be treated as a Retirement. If a Grantee terminates his or her
employment in accordance with the Company’s retirement policies when he or she
is (i) 63 years and six months old, after (ii) four years and six months of
Continued Service, (iii) the Grantee’s total would be 68. This Grantee would
meet the age requirement (55+) and would have a total of 65 or more, but his or
her termination would not be treated as a Retirement, since the Grantee has not
met the years of Continued Service requirement. For the avoidance of doubt, if a
Grantee’s Continued Service is terminated for Cause and the Grantee is eligible
for a Retirement, such termination of Continued Service shall not be treated as
a Retirement for any purpose hereunder.
Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Award Agreement, which includes the notice of grant and this Agreement.


As a condition to receiving this Performance Stock Unit grant and in
consideration of such grant, you accept and agree to abide by the Agreement
Regarding Certain Conditions of Employment provided to you in connection with
such grant, including but not limited to the confidentiality and post-employment
restrictions on competition set forth therein.  You hereby ratify, affirm and
consent to those terms and conditions. 




1